Title: From Benjamin Franklin to Thomas White et al., 21 February 1780
From: Franklin, Benjamin
To: White, Thomas


Gentlemen
Passy, Feb. 21. 1780.
I have but lately received your Letter of the 4th. of January. I am sorry you have been so long detained in that uncomfortable inactive situation. It has been partly occasion’d by hopes that the Court of Denmark would reconsider their proceedings and give us back our Prizes. If that had been the Case your stay might have been serviceable. If by the advices M de Chezaulx receives from Copenhagen, he finds that not likely to happen or if the Vessels are gone I have now wrote requesting him to forward you and the People to france. Your account of the whole transaction at Bergen is very clear, and particular, and you acted very properly in making the Declaration you mention before a Notary. We are much obliged to the Gentlemen from whom you have received Civilities, and I desire you to present them my hearty Thanks.
I am, Gentlemen, your most o: & m. h. S.
Messrs. Thomas White, Thomas Fitzgerald, Abraham Moore James hogan, and Nathaniel Marston; Officers of the alliance frigate, belonging to the united states of america, at Bergen.
